DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-19, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesby (US 2013/0173484).
Wesby teaches
Regarding claim 1, a security document with a first security element, which comprises a first item of visually recognizable and machine-readable information, and a second security element, which comprises a second item of machine-readable information which can be used to verify the first item of information (see figure 1),
wherein the first and/or the second security element, individually or in combination, comprises an optically variable element (see paragraph 56), and
wherein the optically variable element adjoins the second item of information and/or a further item of information and overlaps the first item of information at least in areas, and/or wherein the optically variable element adjoins the first item of information and overlaps the second item of information at least in areas;
the security document according to claim 1,
wherein the first item of information comprises personalized data relating to a holder of the security document and/or an object associated with the security document (see paragraph 18);
the security document according to claim 1,
wherein the first security element comprises a printed or laser-engraved inscription and/or a photograph and/or a machine-readable zone (MRZ) of an identity document and/or an RFID chip (see paragraph 43);
the security document according to claim 1, wherein the second security element is formed as a one- or two-dimensional barcode;
the security document according to claim 1, wherein the second item of information comprises a key or a part of a key for decoding the first item of information;
the security document according to claim 1, wherein the second item of information comprises a checksum for the first item of information;
the security document according to claim 1, wherein the second item of information comprises a redundant reproduction of at least a part of the first item of information;
the security document according to claim 1, wherein the second item of information comprises a password for database access and/or for access to an RFID chip;
the security document according to claim 1, wherein the second item of information comprises an item of information about a reference state of a security feature of the first security element;
the security document according to claim 1, wherein the first and/or the second item of information comprises biometric features;
the security document according to claim 1, wherein optically variable element comprises a diffractive structure, a zero-order diffraction structure, a blazed grating, a macrostructure, a lens structure or microprism structure, a mirror surface, a matte structure, a volume hologram or a thin- film structure with color-change effect;
the security document according to claim 11, wherein the optically variable element directly adjoins the second item of information and/or a further item of information and/or wherein the optically variable element directly adjoins the first item of information;
the security document according to claim 1, wherein the first and/or the second security element comprises a reflective layer, a whole-surface or partial metal layer and/or a whole-surface or partial layer made of a high refractive index (HRI) material;
the security document according to claim 1, wherein the first and the second security element are arranged adjacent, to each other and form a combined security element;
the security document according to claim 1,
wherein the first security element and/or the second security element in each case have at least two partial areas, wherein in each case the first or second item of information is contained and/or stored in a first partial area and a second partial area, comprising an optically variable element, is provided adjacent to the first partial area and/or surrounding the first partial area;
the security document according to claim 16, wherein at least the second partial area of the first security element overlaps the first partial area of the security element, at least in areas or at least the second partial area of the second security element overlaps the first partial area of the security element, at least in areas;
the security document, according to claim 1, further comprising at least one microcode, which comprises a
structure size between 0.5 um and 300 um;
the security document according to claim 1, wherein that the security document is formed as an identity document, visa document, driver’s license, motor vehicle registration document;
regarding claim 39, a security document with a first security element, which comprises a first item of visually recognizable and machine-readable information, and a second security element, which comprises a second item of machine-readable information which can be used to verify the first item of information,
wherein the first and the second security element are arranged adjacent to each other and form a combined security element and at least one of the security elements comprises an optically variable element (see figure 6);
regarding claim 40, a security document with a first security element, which comprises a first item of visually recognizable and machine-readable information, and a second security element, which comprises a second item of machine-readable information which can be used to verify the first item of information,
wherein the first security element and/or the second security element in each case have at least two partial areas, wherein, in each case, the first or second item of information is contained and/or stored in a first partial area and a second partial area, comprising an optically variable element, is provided adjacent to the first partial area and/or surrounding the first partial area (see figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 02, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876